lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2314 Discip|inary Docket No. 3
Petitioner No. 66 DB 2016
n Attorney Registration No. 67050
V- (|\/|ontgomery County)
R|CK| GOODSTE|N

Respondent

 

PER CUR|AM

AND NOW, this 10th day of Novem|oer, 2016, upon consideration of the
Recommendation of the Three-|\/|em|oer Pane| of the Discip|inary Board, the Joint
Petition in Support of Discip|ine on Consent is granted, and Ricki Goodstein is
suspended on consent from the Bar of this Commonwea|th for a period of one year and

one day. She shall Comp|y with a|| the provisions of Pa.R.D.E. 217.